686 S.E.2d 153 (2009)
STATE of North Carolina
v.
Kerry James WADE.
No. 340P09.
Supreme Court of North Carolina.
October 8, 2009.
Kevin P. Bradley, Durham, for Kerry James Wade.
Daniel S. Johnson, Special Deputy Attorney General, for State of NC.
Prior report: ___ N.C.App. ___, 679 S.E.2d 484.

ORDER
Upon consideration of the petition filed on the 19th of August 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."